Title: From George Washington to William Heath, 11 July 1782
From: Washington, George
To: Heath, William


                        Sir
                            Head Quarters 11th July 1782 
                        
                        The Resolve of Congress   relative to the Forage belonging to this State, which was used by the Army during the last Campaign, was perticularly addressed to you; and is that matter hitherto been wholly under your direction, I return you the Report of the Arbitrators, and request you to bring this matter to a conclusion agreeably to the Instructions that have been given.
                        I also return the report of the Board which sat to enquire into the reasons of the absence of sundry Officers, you will please to take the necessary steps therein.With respect to Genll Glover, he has sent on the necessary Certificates of his incapacity to the take the Field on account ot his health, and that matter is now before Congress. I am sir Your most Obedt Servant
                            Go: Washington
                        
                    